 INDUSTRIAL WELDING COMPANYIndustrialWeldingCompanyandSheetMetalWorkers'InternationalAssociation,AFL-CIO,Local Union No. 570.Case 1-CA-6332April 22, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSOn December 17, 1968, Trial Examiner Myron S.Waks issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter,Respondent filed exceptions to theDecision and a supporting brief. General Counselfiled a brief to which Respondent filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and the brief,and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that Respondent, IndustrialWeldingCompany,Wethersfield,Connecticut, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMYRON S WAKS, Trial Examiner:.. The complaint inthe present case alleges that the Respondent has refused tofurnish the Union with information necessary and relevantto the Union's performance of its role as exclusivebargaining representative of an appropriate bargainingunitofRespondent'semployeesandhastherebycommitted an unfair labor practice affecting commercewithin the meaning of Section 8(a)(5) and (1) and 2(6) and(7) of the National Labor Relations Act, as amended, 29U S C. Sec. 151,etseq ,herein called the Act TheUnion's charge was filed May 14, 1968, and the complaint477was issued June 28, 1968.Pursuant to notice, a hearing was held at Hartford,Connecticut, on July 25 and 26 and August 26, 1968,beforeme The General Counsel and the Respondentappeared by counsel and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues On October 3,1968, 1 received briefs from the General Counsel and theRespondent and have given them due consideration.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, The Industrial Welding Company, is aConnecticut corporation maintaining its principal officeand place of business in Wethersfield, Connecticut, whereit is engaged in the manufacture, sale, and distribution ofweldment fabricationRespondent annually ships to, andreceives from, States outside of Connecticut materialsvalued in excess of $50,000 The complaint alleges, theRespondent's amended answer admits,' and I find thatRespondent is engaged in commerce within the meaningof the Act.11THE LABOR ORGANIZATION INVOLVEDSheetMetalWorkers'InternationalAssociation,AFL-CIO,LocalUnionNo. 570isand at all timesmaterial herein has been a labor organization within themeaning of Section 2(5) of the ActIIITHE ISSUE PRESENTEDThe issue presented in this case is whether theRespondent violated Section 8(a)(5) and (1) by failing toprovide the Union with unit wage rate information, orwhether Respondent was privileged in its refusal to supplythe information either because the Union's informationrequest was made in bad faith to harass the Employer andcoerce midterm bargaining of the contract, or because theright to the information had been waived, or because thepresumed relevance of the wage rate information waseffectively rebutted by the circumstancesIVTHE UNFAIR LABOR PRACTICESA. The FactsIn1957,theUnionwascertifiedasthecollective-bargaining agent for a unit of Respondent'sproductionandmaintenanceemployeesincludingtruckdrivers 2Thereafter,thepartiesnegotiatedfivecontracts, the current contract runs from April 1967 toApril 1970 The relevant clause of the present contractprovides at section 8.5 that the "Union is agreeable torates of pay in excess of those established in Appendix Aforexceptionallyqualifiedemployees,providedtheCompany proves the qualifications of such employees'At the hearing Respondent amended its answer to admit certainallegations of the complaint including those allegations pertaining to theBoard's jurisdiction'While not accurately reflected in the contract admitted in evidence, thecomplaint alleges, the answer admits, and the testimony is that this is thecertified bargaining unit and the unit for which the Union has bargainedI75NLRBNo 78 478DECISIONS OF NATIONALLABOR RELATIONS BOARDprior to such time as the increases are granted." Pursuantto section 8 5 of the contract the Company has grantedmerit increases, sometimes referred to herein as red circlerates.This provision has been in each of the contractssince 1957 and as a result, a number of the employees inthe bargaining unit are now receiving rates in excess ofAppendix A.According to the Company, when an employee isdeemed qualified by his performance to receive a meritincrease, it is granted without first notifying or bargainingwith the Union. The Union on its part through AdamVabalas,' the financial secretary and business agent of theUnion, when requested to do so by unit employees, hasdiscussed red circle rates for such employees with theEmployerGenerally Vabalas has raised the matter withthe foreman and/or general manager of the Company.Quinn, president of the Company, testified that while he isthe only person who grants a red circle rate he relies onthe recommendation of the foreman and general manager.Because of the manner in which the Respondent hasimplemented the contract the Union is not aware of thewage rates of the unit employees, i.e., whether employeesare receiving Appendix A rates or so-called red circlerateswhich are higher in varying amounts than theAppendix A rateInMarch 1968 Business Agent Vabalas requestedGeneralManager Frederick W Hockert to provide himwith the following information: The classifications of theunit employees, a seniority list, information concerningthe insurance and pension plans, the names of thesupervisors of the Company, and the current wage rates ofthe employees in the bargaining unit. In response to thisoral request Hockert informed Vabalas that he would lookintothematter.Thereafter, on April 3, 1968, Vabalasaddressed a letter to the Company in which he repeatedhis request for information in order that he might "moreintelligently represent" themembers of the bargainingunit.On April 10,BusinessAgent Vabalas again had aconversation with General Manager Hockert. At that timeHockert said he would give the Union the informationregarding the classifications, seniority list, insurance andpensions plans but he would "definitely not" give him thewage rates. Hockert stated that if he gave Vabalas thewage rates it would cause dissension in the shop. On April15,1968,JohnQuinn,presidentof the Companyaddressed a reply to Vabalas' letter of April 3, 1968,advisingVabalas that the Company was taking theinformation request under advisement On May 2 GeneralManager Hockert gave Business Agent Vabalas a copy ofthe insurance and pension plans but withheld theinformation regarding the current wage rates of theemployees in theunit.The Company has at all timesthereafter refused to supply the Union with the requestedwage information.At the time of the Union's request for informationtherewere no negotiations taking place concerningchanges in any of the clauses of the contract in effect. Nordoes it appear that the requested information is in aid ofany formal grievance now pending under the contractHowever,BusinessAgent Vabalas, in support of hisrequest for information, testified that this information wasneededforhimtointelligentlyadministerthecollective-bargainingagreement.While some employeeshave obtained merit increases directly from the Employer,'Vabalas has been employed as a machinist by the Company since 1956,he has been the financial secretary of the Union since its certification in1957 and has been its first business agent since 1962as noted, it has been a practice under the contract for unitemployees to request Vabalas to seek merit increases ontheir behalf. Thus, in the past several years Vabalas hassought to obtain red circle rates for a number ofemployees who have requested him to do so.' Vabalastestified that he believes it is his duty as business agent torequestamerit increase for an employee, if, afterdiscussing the matter with the employee, the employeecontinues to request the increase In order to carry out hisfunctionVabalas urges that it is necessary for him toknow the current wage rates of the unit employees so that,among other things, he would know the present rate of theemployee seeking an increase;' this would enable him tomore effectively discuss the matter with the employee andmore intelligently present the case to the Employer.Furthermore, if the request is denied, Vabalas believes heis called upon to argue the employee's case and he cannotintelligently discuss requests for red circle rates with theCompany if he does not have the required information. Atthe time of the Union's request for wage information,Vabalas had pending two requests by unit employees thathe seek merit increases on their behalf. Since the latterpart of 1967 Vabalas has tried unsuccessfully to obtain ameritincreaseforemployeeTedSarna,thesecretary-treasurer of theUnion, and has had severaldiscussionswithGeneralManager Hockert about thematter, the last of these having occurred in April or May1968. In addition, Vabalas has been requested to seek anincrease for employee Bourque but has not yet raised thematterwithmanagement since Vabalas believes thatwithout the requested wage rate information he cannotintelligently present Bourque's case.Since the inception of the bargaining relationshipbetween the parties in 1957 they have maintained goodrelations.While there was a wildcat strike at the plant in1966, the Company and the Union, i.e., Vabalas andmanagement, prior to March 1968 have been able to workout all grievances without difficulty Indeed prior toJanuary of this year substantially all grievances taken upwith the Company have been taken up orally and disposedof without the need to reduce the grievances to writing. InJanuary of this year the Union began filing grievances inwritten form and between March 1968 and June 1968 atotal of six or eight written grievances have been filed InMarch 1968 Business Agent Vabalas had a meeting withthe International Organizer of the Union, Morran, andmade known to him the employees' dissatisfaction withregard to the pension and insurance plans under thecontract.Vabalas did not seek to have the contractrewritten, but he did want further information on theinsuranceplan. The Union had not negotiated the detailsof the insurance plan, the only discussions had concernedthe Union's agreement that if the Company could get acheaper rate for insurance with the same coverage, theUnion would not object to the Company changing toanother carrier.Dissatisfactionhad apparently arisenconcerning insurance coverage with the new carrier.InternationalRepresentativeMorran sought to get'testimony which I credit was that he had discussed red circlerates over the years with General Manager Hockert's predecessors, Krulisand Flynn More recently he discussed with Hockert red circle rates for anumber of employees including Carlson, Biakowski,McLaughlin, andSarnaHockert was vague and uncertain about his discussions withVabalas and to the extent that his testimony is inconsistent with that ofVabalas, it is not credited'Vabalas sometimes is told by the employee the rate he is then makingand sometimes is not Vabalas in any case feels that to be certain of therates he needs the informationfrom the Company INDUSTRIAL WELDING COMPANY479together with the Company to discuss the situation. OnMarch 22, 1963, Morran addressed a letter to Quinn. Inthat letter he called attention to the fact that there weregrievances which the Union felt should be processed and,toavoidfilinganumber of grievances, suggested ameeting of the respective grievance committees as soon aspossible.'Following receipt of this letter President Quinn calledUnion Representative Morran and told him he thoughtthey should follow the rules as laid out by the contractMorran replied that maybe that was the best way toproceed.Nothingfurtherwas said and thereaftergrievances were filed. General Manager Hockert testifiedthat in conversations relating to grievances which werefiled in the period between March and June 22 there neverwas any discussion by Vabalas about renegotiation of thecontractAccording to Hockert, Vabalas stated to himthat unless the Union and Company had conversationregarding the problems involved, the grievances wouldcontinue and Hockert replied that they would handle anylegitimate grievance in the best way they could.B. Analysis, Additional Findings, and ConclusionsIt is settled law, as recently noted by the United StatesSupreme Court inN L R B v Acme Industrial Co.,385U.S. 432, 435-436, that it is "the general obligation of anemployer to provide information that is needed by thebargaining representative for the proper performance of itsduties.Labor Board v. Truitt Mfg. Co.,351U.S. 149"and that "the duty to bargain unquestionably extendsbeyond the period of contract negotiations and applies tolabor-management relations during the term of anagreementN L.R B v. C & C Plywood Corp,ante, p.421,Labor Board v. F. W WoolworthCo, 352 U.S.938." Similarly it is well settled, as stated by the Court ofAppeals for the Third Circuit, that[W/age and related informationpertaining to theemployees in the bargaining unit ispresumptivelyrelevant, for, as such data concerns the core of theemployer-employee relationship, a union is not requiredto show the precise relevance of it, unless effectiveemployer rebuttal comes forth....N.L.R.Bv.Curtiss- WrightCorporation,WrightAeronautical Division, 347F 2d 61, 69, enfg. 145 NLRB152See alsoBoston-Herald Traveler Corporation vNL R.B.,223 F.2d 58 (C.A.1).Cowles Communications,Inc,172NLRB No. 204;Weber Veneer & PlywoodCompany,161NLRB 1054. The presumption of relevanceregarding so basic an item as unit wage informationreflects recognition by the Board and the courts that suchinformation is so obviously related to the continuingprocess of collective bargaining and the union's duty topolice and administer the agreement that it is "virtually'The following is the substance of the letter-At a recent meeting of SMWIA Local 570 members, employed byyour company,itwas forceably brought to my attention that there are anumber of grievances that they feel should be processed.Realizing that you are desirous of harmonious labor relations in yourplant and that you would not like to be flooded with a rash of grievancesat this time,ifeel that it is imperative that a meeting of the respectivegrievance committees should be scheduled as soon as possibleIt is our hope that a meeting of you and your committee and myselfand the shop committee can be set up in the near future for the purposeof forestalling the filing of several grievancesHoping to hear fromyou shortly,regarding the date and time of ameeting and assuring you that the union committee is ready to meet atyour convenience,I remainimpossible" to forecastwithany accuracy that theinformation will not be relevant to theunionin fulfillingitsobligation as the statutory bargaining representative.SeeCowles Communications Inc., supra,N L R.B v.Yawman & Erbe Manufacturing Co.,187 F.2d 947, 949(C A. 2) Furthermore, because of the recognized interestof the statutory representative in wage rate information,the fact that such information may otherwise be availablethrough the unit employees does not relieve the employerof its obligation to furnish such information on request.Weber Veneer & Plywood Co, supraSimilarly, theargument that such information may be "personal" or"private" in that some unit employees may not want itrevealed does not privilege the employer from disclosingwagerateinformationtotheunion.CowlesCommunications Inc., supra.The Respondent at the trial and in its brief concedesthat under the statute the Employer is obliged to furnishthewage information requested by the Union if suchinformation is relevant to the policing of the contract, andfurther,thatunitwage information is presumptivelyrelevant and should be disclosed unless effective employerrebuttal comes forth. By way of defense to the allegedunfair labor practice the Respondent contends (1) that theUnion's wage information request in this case was notmade to aid it in the administration of the contract butwas made in bad faith and as such did not give rise to anystatutory obligation on the part of the Employer, (2) thatin the circumstances of this case the wage informationsought is not relevant to the policing or administration ofthe contract, (3) that the Union has waived its right to therequested informationInsum,itistheEmployer'sposition that its failure to produce such information is notviolative of the Act.1.The bad-faith defenseWith regard to the Respondent's defense of union badfaith, it alleged that the sole purpose for the informationrequested was to disrupt and createdissensionamong theemployees and to coerce the Employer into renegotiatingthecurrentcontract inmid-term.TheRespondentconceded that there was no direct evidence to establishthat the Union's request was made in bad faith but urgedthatsuchan inference should be drawn from theparticularcircumstancesofthiscase.PrimarilyRespondent urged at the trial that the entire course ofconduct ofBusinessAgent Vabalas demonstrated hishostility to the Company, and that "his actions have beenone of disruption rather than good faith bargaining."Indeed, at one point Respondent's counselstated that it isbecause the only purpose of the Union is to causedisharmony that it does not wish to disclose theinformation, and suggested such information would bedisclosed "If we weredealingwith a man we could trust, aman whose word we could rely on " In addition to theallegedpurpose ofBusinessAgent Vabalas to causedissension,Respondent pointed to the letter of March 22,1968, from InternationalOrganizerMorran, which itallegesconstituted the threat of a plan to flood theEmployer with grievancesunlessthe Company agreed torenegotiate the contract, and the filing of six or eightwritten grievances in the period thereafter from March orApril to June 1968. Finally the Company seeks to supportthe inference of bad faith from the fact, alleged by it, thatthe Union in the past has not been "hampered" by thelack of such information, and that thereis noneed for theinformation under the contract, noting particularly the 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractice followed with regard to section 8.5.The request for wage information while presumptivelyrelevant does not giveriseto an employer's obligation toprovide the information where, if it be the fact, theinformation is not sought in good faith by theunion as anaid to the performance of its statutory duties but is soughtforabad-faithpurposeSeeBoston-HeraldTravelerCorp v N.L.R.B , supraat 63;Utica Observer-Dispatchv.N.L RB , 229 F.2d 575, 577 (C.A. 2). However, for thereasons discussedinfra Ifind that the evidence adduced bytheRespondent does not support the inference that theUnion's request for unit wage information was made inbad faithRespondent's major argument at the hearing was thatan examination of Vabalas' course of conduct woulddemonstrate that his manner had been one of attempteddisruptionratherthangood-faithbargainingInRespondent's argument reference was made to Vabalas'leading a wildcat strike 2 years earlier, Vabalas' repeatedthreats to take the Company before the Labor Board,Vabalas' pressing grievances where the employee grievantsought to withdraw; threats to flood the Company withgrievances,and the alleged object to cause dissensionamong the employees in order to coerce mid-termbargaining. However, the evidence adduced by Respondentdid not support its argument.'It is uncontradicted that Vabalas led a "wildcat" strike2 years prior to the present controversy. According toPresident Quinn the strike concerned a dispute relating tothe interpretation of the wage increase provided by thecontract.This event, occurring some 2 years before thepresent request, without more could hardly demonstratethat Vabalas' entire course of conduct was one of hostilityto the Company Indeed, notwithstanding this incident,PresidentQuinn admitted in his testimony as did theRespondentin itsbrief that prior toMarch 1968 theCompany had "very good relations" with the Union,which I take to mean with Adam Vabalas, since asbusinessagenthedealtwith the Company in thenegotiation of the contract and, more importantly, incarryingouttheday-to-dayadministrationof thecollective-bargainingagreement.Thefactisthatthroughout the bargaining relationship of some 10 or IIyears, Vabalas, prior to January of this year, was able toresolve all or almost all grievances orally. Vabalas' denialthat he threatened the Respondent repeatedly with filingcharges with the Board was uncontradicted. According toVabalas' credited testimony he only made reference to acharge under the Act, when the Company refused tosupply the requested wage information involved in thiscase.Similarlywithoutbasis is the contention thatVabalas' hostility and purpose to harass the Employer wasdemonstrated by the fact that he actively sought outgrievances among the employees. Respondent counsel'sargument and the only supporting testimony, that ofGeneralManager Hockert, related to a single incidentwhich I find to be totally without support for this claimedconduct of Vabalas Thus, while Vabalas denied that hehad sought out any of the grievances filed, which I credit,GeneralManager Hockert testified that from the lastgrievance filed"..itwas pretty evident that he wasactually seeking the individual out because [Vabalas]wrote the grievance up and asked the individual to sign it,and the individual refused to process a claim in grievance.'In any event the stated intention to file charges as well as the processingof many grievances may evidence only the vigorous exercise of its duties bya collective-bargaining agent[Vabalas] decided to process it as a union grievance.Further examination revealed that Vabalas washimself an aggrieved party and had pressed the grievanceon his own behalf and not merely as a representative ofthe Union. The grievance concerned the failure to receivepayment under the insurance plan for dental bills; whilethe other employee who declined to join in the grievanceapparently had dental bills unpaid, Vabalas also was aclaimant for unpaid dental bills which he had personallyincurred.Equally without support is the alleged threat of a planof Vabalas and the Union to flood the Company withgrievances for the purpose of disrupting the plant andcoercing the Company into renegotiating the contract TheMarch 22 letter from Union Representative Morran toPresidentQuinn, relied on by the Company, merelyadvised the Company that there were a number ofgrievances being raised by the employees which the Unionfeltcould be ironed out through conversations with theCompany rather than by filing each grievance individually.There were no threats before the letter, in the letter itself,or thereafter, to seek to create grievances or otherwiseconspire to flood the Company with grievances to harasstheEmployer or bring about mid-term bargainingQuinn'stestimonyregardinghisconversationwithMorran, following the receipt of the letter, failed todiscloseany suggestion of an attempt to coerce theCompany generally or with regard to renegotiating thecontract. Similarly, GeneralManager Hockert concededthatVabalas at no time spoke of renegotiating thecontract.What happened is that since the Company didnot wish to discuss the problems raised by the grievances,theUnion followed the regular grievance proceduresFurthermore, while it is true that the amicable relations ofthe parties prior to March 1968 may have resulted in thetotal or nearly total absence of written grievances, I donot regard six or eight grievances among 26 employeesover a period of about 3 months as evidencing a plannedconspiracy to harass the Employer with grievancesFurthermore, and most significantly, the evidence does notsupport the further finding that would be needed in thiscase- namely, that the request for wage rates was forthe purpose of creating dissension among the employeesconcerning individual wages' in order to provide the basisformore grievances with which to harass the Companyand cause it to renegotiate the contract.Finally,Respondent's reliance, as part of its bad-faithargument, on the alleged fact that the Union was not"hampered" in the past by the lack of wage rateinformationand the absence of any pending orcontemplated negotiations, is misplaced. In the first place'Vabalas'denial that the purpose of the grievances filed was to harassPresident Quinn or to cause the Company to renegotiate the contract withrespect to medical and insurance coverage is credited In any event it doesnot appear from the evidence adduced that the problems raised by thegrievances concerned any express terms of the contract itself which theUnion sought to change At least some of the grievances apparently arosefrom the Company'schange in insurance earners which allegedly resultedinsome difference in coverage It was Vabalas' position, which wasunchallenged,that the change of earners had been agreed upon only iftherewere no changesin coverage Thus, the object of the requesteddiscussionswith the Company may well have related to the Union'sunderstanding of what had been agreed upon by the parties rather than anyattempt tomodifythat agreement'PresidentQuinn admitted that so far as he knew Vabalas at no timeduring his i i years as the employees'representative had created dissensionamong the employees concerning wage rates And it appears that over theyears individual changes in job classifications with the accompanyingchange in rates were discussed with Vabalas as union representative INDUSTRIAL WELDING COMPANYthe fact that the Union has operated in the past withoutfullknowledge of the red circle rates does not impel theconclusion that its request at this time was made in badfaith.As a concomitant of the presumption of relevance ofwage rate information to the bargaining agent the Boardhas refused to infer a purpose ofharassmentfrom theUnion'sfailuretodemonstrate itsneedfortheinformationWhitinMachineWorks,108NLRB 1537,enfd 217 F 2d 593 (C A. 4), cert denied 349 U S. 905.InternationalPowderMetallurgyCompany, Inc.,134NLRB 1605, 1606 Furthermore, it is noteworthy in thiscase that, as Vabalas indicated, at one time under thecontractmost of the employees were under Appendix Aand when a wage increase was granted he was told aboutit,however, in recent years Vabalas has sometimes beentoldof a merit increase andsometimesnot.Thiscircumstance, combined with the fact that ForemanSoucie told Vabalas following the contractnegotiations in1967 that as many as 75 percent of all unit employees arenow receiving red circle rates, could well have inducedhim to request the information, particularly at a timewhen, after several months of discussion with Hockert, hehadbeenunable to obtain a meritincreaseorreclassification for Sarna, the secretary-treasurer of theUnion,'°and another employee, Bourque, had alsorequested that Vabalas seeka merit increasefor him. Inthese circumstances, the timing of the wage request doesnot in itself or together with the other facts found hereinestablish that the Union's wage request was made in badfaith.Accordingly, I conclude that the Respondent failedin its efforts to establish that the Union's purpose inrequesting the wage information herein was to harass theCompany and/or coerceit intorenegotiating the contract2Thedefense as to the relevancy of the wageinformation requestedAs noted the Respondent conceded that wageinformation is presumptively relevant and should bedisclosed unless effective employer rebuttal is forthcoming.Ifind that the Employer failed to effectively rebut thepresumptionof relevance of the wage informationrequested in this case. Respondent in support of itsargument that the requested information was irrelevant tothe representative function of the Union urged that meritincreases are a management prerogative under section 8.5of the contract and not a bargainable matter, that nogrievances could be filed under that section, and that sincethere is a union-security clause in the contract requiringunion membership of all unit employees there could be nogrievance raised with regard to the discriminatory use ofred circle rates to discourage union membershipWith respect to its management prerogative positionRespondent contends that the Union has waived its rightto bargain about red circle rates under the plain languageof section 8.5, and, in any event, the practice ofunilaterally giving merit increases without union objectionunder five successive contracts establishes a waiver of thisstatutory right. I do not find that the "plain" language ofsection8.5relinquishes entirely theUnion's right tobargain in this area. Indeed, it appears that the languageof section 8 5 in providing that the "Company proves thequalifications of such employees prior to such time as the'"While Vabalas testified that he did not need the information for Sarnasince he knew his wage rate,the pendency of that matter together with thatof Bourque could well have triggered his request for wage information at atime when information was being requested on other items481increases are granted" contemplates that the Employermust establish to the Union that the employee is"exceptionally qualified" before itmay grant the redcircle rate." At any rate the language of section 8.5 wouldnot meet the test for a "clear and unmistakable waiver"established in Board cases': Nor does it appear, contraryto the Respondent's contention, that disputes arising undersection8.5are removed from the operation of thegrievance procedure set forth in the later article XIVwhich defines the term "grievance" as "any difference ordispute . . . concerning . . . the application of . . thisagreement with respect torates of pay,hours and workingconditions." (Emphasis supplied.)" Furthermore, it isquestionable that, because the Company's past practice ofunilaterallygrantingredcirclerateshasbeen leftunchallenged by the Union through successive contracts,the Union thereby waived its right under the statute or thecontract to require that the Company "proves" thequalificationsof an employee before granting meritincreases.SeeLeRoy Machine Co., Inc.,147NLRB1431, 1439;Miller Brewing Company, 166NLRB No. 90."In any event, even if the terms of the contract aredeemedmodified by the practice of the parties, theCompany, while granting red circle rates unilaterally whenacting upon a direct request of an employee, has discussedred circle rates with the Union in cases where the Unionwas acting upon the request of a unit employee.15 Thus IIn a colloquy between the Trial Examiner and Respondent'scounselrelating to the languagethat the "Companyproves the qualifications,"counsel attempted to explain this language as requiring merely that theemployeesprove their qualifications to the EmployerHowever, suchreading is inconsistent with the language of section 8 5Moreover, sincethe opening language of the section permits the Employer to make meritincreases for "exceptionally qualified employees,"subject to the proviso,the Employer's interpretation would make the proviso meaningless To givemeaning to the proviso it appears,rather, that the condition precedent tothe granting of such increase after the Employer has made its initialdetermination is that the Employer proves the qualifications of suchemployees to the Union"TideWaterAssociatedOilCompany,85NLRB1096,1098,Rockwell-StandardCorporation,166NLRB No 23,Timken RollerBearing CovN L R B , 325F 2d 746, 751 (C A 6), cert denied 376U S 971,N LR B v ItemCompany, 220F 2d 956, 958-959 (C A 5),cert denied350 U S 836"Particularly here where the general purpose of the parties set forth insection 81, states "The Company andthe Union recognizethat properlyevaluated jobs and comparableratesof payare conducive to betterunderstanding between the employees,the Union,and the Company," itcan be argued that the parties were not seeking to remove pertinent wageprovisions of article VIII from the broadapplicabilitycontemplated by thelanguage defining the grievance procedureThe fact thatonly section 8 4,which gives the Employer the "sole right"to evaluate new and revised jobclassifications, expresslymakes disputes arising therefrom subject to thegrievance procedure does not require the conclusion that the grievanceprocedure is inapplicable to other sectionsof articleVIIIA morereasonable explanation is that because the language of section 8 4 expresslymakes a complete grant of authority to the Employer,the need arose tomake clear the applicability of the grievance procedure"it was admitted at the hearing that the Company has granted andcontinues to grant merit increases without consultation with the Union anditdoes not appear that the Union has in the past or is presentlyquestioning the Employer'sconduct in this regard The only violationalleged in the complaint and tried before me was the failure to supply thecurrent wage rates requestedby the Union,there was no allegation that theEmployer's unilateral grant of red circle rates was violative of the Act, andImake no finding regarding the lawfulness of that conduct"As previously found BusinessAgentVabalas has discussed red circlerates over the years with Company Managers Flynn, Krulis, and HockertVabalas testified that the Union's right to discuss red circle rates with theCompany arises under section 8 5 of the contract Thus while the practiceof the parties had departed from the language of the contract,the Union,although it has not questioned the Company's granting merit increases 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind that even if the Union's right to bargain over redcircle rates has been narrowed to that which has beenfollowed in practice, the requested information wouldnevertheless be relevant to the Union's carrying out itsstatutory function in representing unit employees seekingred circle rates. The Union can more intelligently discussthe employee's request for a merit increase with theemployee and the Employer if it has the requestedinformation.BusinessAgent Vabalas does not alwaysknow the wage rate of the requesting employee; moreoverin discussing any request for a merit increase, knowledgeof the rate of the requesting employee relative to otheremployees would be relevant.Furthermore, apart from any right the Union has tobargain about red circle rates and the relevance of therequested information incident to the performance of thatrepresentativefunction,Ifindthattherequestedinformation in any event has "probable" relevance to theUnion's administration of the contract and for this reasonthe Employer is obligated to satisfy the Union's request.Itiselemental that unit wage rate information isnecessary to enable the bargaining agent to continuouslypolice the contract to assure that employees are receivingat least the minimal rates set forth for their classification.Similarly, to properly police the contract the Union wouldnecessarilybe interestedindeterminingwhether theEmployer's unilateralgrantingofwage increases hasresulted in unfair or inequitable wage distinctions baseduponmistakes,hostility,favoritism,oranyotherdiscriminatory motivation."TheEmployer'sargumentthatbecauseallunitemployeesmustbeunionmembersundertheunion-security clause of the contract there is no need topolice the contract for union discrimination overlooks thevarious possibilities for the exercise of discrimination inthese circumstances that are reflected in the case law.Theremay be attempts to undermine a statutorybargainingagent by employer discrimination aimed atpunishing unionadherents and rewarding union dissidentswho, while the contract may compel their membership,areopposed to the Union's continued representativestatus.As previously discussed the Board and the variouscourts have recognized the "presumptive relevance" or"probable relevance" approach to an information requestconcerning unit wage rates. This was recently confirmedby the Board inCowles Communications Inc., supra.Thisapproachwas also approved by the United StatesSupreme Court in the F. W.Woolworthcase." The Boardurged considerations like those noted here before theSupreme Court, contending, contrary to the Court ofAppeals for the Ninth Circuit," that "`the employer oughttoknow . . . without demonstration ..'that therequested wage data is information relevant to the Union'sperformance of its role in the administration of thecontract."The court of appeals which had rested itsdecision on the holding that "there must under all thecircumstances be a showing of reasonable need of theunilaterally,has bypractice reserved to itself the right to seek and discussmerit increaseson anyemployee's request.The Unionhas not always hadthe data to enable it to best present the employee's case; however, apartfrom this limitation which the Union seeks to overcome, Vabalas hasdiscussed the request with the Employer and where the Employer hasrefused a request for a red circle rate,the Union,as in the case of Sarna,has argued the employee's case for reconsideration."In article IV of the contract the Employer expressly undertakes not todiscriminate against its employees and this would be subject to thegrievance procedure set forth inarticle XIV.information to meet a condition," was summarily reversedby the Supreme Court.In sum, I find that the Respondent failed to effectivelyrebut the presumption that the unit wage informationrequested in this case was relevant to the properperformance of the duties of the collective-bargainingrepresentative in the policing and administration of thecollective-bargaining agreement.3.The waiver of the right to information defenseFinally,Ifindwithout merit Respondent'scontentionthat the Union has waived its right to the requestedinformation.It is Respondent's position on this aspect ofthecase that the language of section 8.5 "plainlyconstitutes a `clear and unmistakable waiver"' of theUnion's right to bargain with respect to red circle rates;that "Having waived its right to bargain with respect tosuch rates, the Union has also waived its right to requiredisclosure of information regarding them";that"To ruleotherwise would allow the Union to compel disclosure ofinformation for which it could have no legitimate use." Asnoted it does not appear to me that the language ofsection 8.5 constitutes a clear and unmistakable waiver bythe Union of all its bargaining rights concerning red circlerates;however, even assumingarguendothat this hasbecome a management right,itiswell settled that thewaiver of the right to negotiate merit increases does notmean that the Union has given up its right to know thenames of the employees receiving merit increases and theamounts.SeeUnion Electric Steel Corporation,140NLRB 138,144;N.L.R.B.v.Item Co.,220 F.2d 956(C.A. 5).19As the court noted in theItemcase at 959,.assumingarguendothat the new contractauthorized respondent to bypass the Union in grantingindividual employee merit increases,such a constructionof its terms would notipso factoestablish a waiver ofthe Union's right to obtain information as to the meritincreases thus unilaterally granted.The rightto grantmerit increases without the consent of[the employees']statutory bargaining agent obviously should not implythe right to withhold information thereon,since such arule might foster discrimination against union adherentsin the granting of merit increases,and thereby promotethe industrial strife and unrest whichthe Actseeks toavoid.For the reason indicatedby thecourt of appeals in theItemcase as well as those reasons set forthsupra.Respondent'scontention that a contrary result wouldcompel disclosure of information for which the Union hasno legitimate use is patently without merit.Accordingly,Iconclude that the Respondent has failed to establish thattheUnion has waived its right to the unit wageinformation which it requested."352 U.S. 938.As notedsupra,theF.W.Woolworthcase was citedwithapproval bythe SupremeCourt in itsmost recent decision requiringan employerto complywith a union's request for information. SeeN.L.R.B. v. Acme Industrial Co..385U.S. 432, 437, 438.InAcmeIndustrialCo.the Court approvedthe Board'sacting on the "probabilitythat the desired information was relevant,and that it would be of use tothe union in carryingout its statutoryduties and responsibilities"that theBoard could act on "the potential relevanceof therequested information.""235 F.2d 319."See alsoUticaObserver-Dispatch,Inc.v.N.L.R.B.,229 F.2d 575, 576(C.A. 2), where the courtobserved:"The fact thatthe Union had neverbefore requested individual wage data is immaterial.The information wasrelevant and the Local had a right to request it whenever it chose to do INDUSTRIAL WELDING COMPANYOn the basis of the above considerations,Ifind andconclude that Respondent by failing to supply the Unionwith the unit wage information requestedby itviolatedSection 8(a)(1) and(5) of the Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICE UPONCOMMERCEThe activities of Respondent found to be unfair laborpractices as set forth in section IV, above, occurring inconnection with the Respondent's operations described insection I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.VI THE REMEDYHaving found the Respondent refused to bargain withtheUnion in violation of Section 8(a)(5) and(1)of theAct byrefusing to furnish the Union the wage datarequestedby it,itwillbe recommended that theRespondent supply such information to the Union.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3All production and maintenance employees includingtruckdriversemployedbytheRespondentatitsWethersfield,Connecticut,plant,exclusiveofofficeclericalemployees, professional employees, watchmen,guards, and all supervisors as defined in Section 2(11) ofthe Act, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9(b) ofthe Act.4.At all times material herein, the Union has been, andnow is, the exclusive representative of all employees in theaforesaid unit for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.5.By failing and refusing at all times since March 1968to furnish the Union the current rates of pay of eachemployee in the appropriate bargaining unit, theRespondent has refused to bargain collectively with theUnion and has thereby engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c)of the Act, I issue the following:RECOMMENDED ORDERThe IndustrialWelding Company, its officers, agents,successors, and assigns, shall:1.Cease and desist from-(a)Refusing to bargain collectively with the Union asthe exclusive representative of the employees in theappropriateunitby refusing to furnish the Unioninformation showing the current wage rate for eachemployee in the appropriate bargaining unit.483(b) In any other like or related manner, interferingwith, restraining, or coercing its employees in the exerciseof their right to bargain collectively through therepresentative of their own choosing.2.Take the following affirmative action which willeffectuate the policies of the Act(a) Furnish the Union with the current rate of pay foreach employee in the appropriate bargaining unit.(b)Post at its plant at Wethersfield, Connecticut,copiesof the attached notice marked "Appendix."'"Copies of said notice, on forms provided by the RegionalDirector forRegion 1, after being duly signed byRespondent's representative, shallbepostedby theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material(c)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.""In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt ofAppeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT refuse to bargain collectively with theSheetMetalWorkers'InternationalAssociation,AFL-CIO, Local Union No. 570, as the exclusiverepresentative of the employees in the appropriate unitby refusing to furnish to that Union informationshowing the current wage rate for each employee in thebargaining unit. The bargaining unit is.All production and maintenance employees includingtruckdriversemployed by the Respondent at itsWethersfield,Connecticut, plant, exclusive of officeclericalemployees,professionalemployees,watchmen, guards, and all supervisors as defined inSection 2(11) of the Act.WE WILL NOT in any other like or related mannerinterfere with, restrain, or coerce the employees in thebargaining unit in the exercise of their rights to bargaincollectively through the representative of their ownchoosing.WE WILL furnish Sheet Metal Workers' InternationalAssociation,AFL-CIO, Local Union No. 570, the 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDcurrent wage rate for each employee in the bargainingThis notice must remain posted for 60 consecutive daysunit.from the date of posting and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeTHE INDUSTRIALor compliance with its provisions, they may communicateWELDING COMPANYdirectlywith the Board's Regional Office, 20th Floor,(Employer)John F. Kennedy Federal Building, Cambridge and NewDatedBySudbury Streets, Boston, Massachusetts 02203, Telephone(Representative)(Title)617-223-3300.